    Case 2:16-cv-00731-WKW-SMD Document 170 Filed 08/02/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ALABAMA STATE CONFERENCE )
OF THE NAACP, et al.,     )
                          )
              Plaintiffs, )
                          )
      v.                  )
                                                  CASE NO. 2:16-CV-731-WKW
                          )
STATE OF ALABAMA, et al., )
                          )
              Defendants. )


                                       ORDER

      The purpose of this order is to set time limitations for the oral argument, which

is set on August 7, 2019, at 11:00 a.m., in courtroom 2-B of the Frank M. Johnson,

Jr. United States Courthouse, One Church Street, Montgomery, Alabama.

      It is ORDERED that the parties will receive thirty minutes of oral argument.

Plaintiffs may reserve part of their time for rebuttal.

      DONE this 2nd day of August, 2019.

                                             /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE
